Citation Nr: 1123541	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to a right knee disability.

2.  Entitlement to service connection for idiopathic peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and April 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a June 2009 hearing.  A transcript of the hearing is in the claims folder.  At the time of the June 2009 hearing, the undersigned held the record open for 60 days, or until August 26, 2009, for the submission of additional evidence.  38 C.F.R. § 20.709 (2010).  The Veteran submitted a private medical statement during this period of time, along with a waiver of initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2010).  The case was subsequently remanded for additional development in December 2009 and has now been returned to the Board for appellate disposition.

The Veteran was previously represented by the Disabled American Veterans (DAV).  The Veteran revoked his power of attorney with respect to DAV in a January 2011 VA Form 21-22a which appointed Jan Dils as his power of attorney.

In correspondence that was received by VA in January 2011, the Veteran's attorney requested a hearing before a Decision Review Officer (DRO) at the RO.  Insofar as the Veteran was previously afforded a hearing before the undersigned, and neither the Veteran nor his attorney have identified any additional information or argument that they wish to present, the motion to return the case to the jurisdiction of the RO for a DRO hearing is hereby denied. 

The issue of entitlement to service connection for idiopathic peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current diagnosis of a left knee disability is not demonstrated by the record.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated in the Veteran's active duty service, nor is it proximately due to, or the result of, his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that he currently suffers from a left knee disability as a result of falling into a tunnel in Vietnam.  Alternatively, he asserts that his left knee disability is secondary to his service-connected right knee disability.  

In correspondence dated in August 2005 and March 2006, the agency of original jurisdiction (AOJ) notified the Veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the 2005 notice informed the Veteran of information and evidence necessary to substantiate his claim for service connection.  It included notice of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The subsequent, 2006 notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  Although the letters did not provide the evidentiary requirements necessary to establish secondary service connection, the Veteran was provided with these requirements in a February 2009 notice concerning an unrelated claim.  Moreover, the Veteran has demonstrated actual knowledge of these requirements in statements submitted over the course of the appeal.  See, e.g., the Veterans' June 2005 Statement in Support of Claim.  Under these circumstances, the Board finds that any error in the content of the VCAA notice is harmless.  

The 2006 and 2009 notices were delivered after the initial denial of the claim.  Neither the Veteran nor his attorney has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error.  Subsequent to the notices, in the December 2010 supplemental statement of the case (SSOC), the AOJ readjudicated the claim based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as a SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Accordingly, the duty to notify is satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims folder.  All identified and available post-service treatment records have been secured, to include the records used and generated in the process of the Veteran's successful claim for Social Security Administration (SSA) disability benefits.  In this regard, the Board observes that in a December 2009 remand, the Board directed the AOJ to conduct additional evidentiary development with respect to the Veteran's claim.  Specifically, the Board directed the RO to obtain SSA records and to order VA examination to determine the nature and etiology of the left knee disability.  A review of the record indicates that the AOJ has completed, to the extent possible, the development requested by the Board in its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As discussed above, records from SSA have been associated with the claims folder.  Additionally, the Veteran was medically evaluated in January 2010 in conjunction with the claim.  The Board finds this examination to be adequate to address the current state of the Veteran of the Veteran's left knee condition, and the etiology of that state.  The duty to assist has thus been fulfilled.

Generally, in order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).	

As detailed above, the initial requirement for service connection on either a direct or secondary basis is medical evidence of a currently diagnosed disability.  The extensive record has been reviewed, and is negative for a currently diagnosed left knee disability.  In this regard, the Veteran was afforded a VA examination of his knee in January 2010, during which reported left knee pain which became worse with walking.  The examiner conducted a thorough examination of the knee, including physical examination, range of motion testing, and radiographic studies.  There was no crepitus, no bumps consistent with Osgood-schlatter's disease, no masses behind the knee, no clicks or snaps, no grinding, no instability, no patellar or meniscal abnormalities, no abnormal tendons or bursae, and no other knee abnormalities.  Range of motion of the left knee was 0-122 degrees without objective evidence of pain with motion.  An X-ray of the knee showed asymmetric joint space loss at the medial tibial compartments with minimal associated bony reaction.  The examiner diagnosed left knee arthralgia, but made no additional findings with respect to the left knee.  

The Board notes that "arthralgia" is defined as joint pain, and pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Similarly, the Veteran's VA treatment records dated during the appeal period do not demonstrate any diagnosis of a left knee disability other than pain and stiffness.  In this regard, an X-ray of the left knee in October 2006 showed minimal joint space loss without any associated bony abnormality, and no diagnosis of a left knee disability was made at that time.  

The Board observes in passing that records dated in 1984 and 1990 refer to a diagnosis of left knee degenerative joint disease.  However, no diagnosis of a left knee disability is demonstrated in the Veteran's subsequent medical history.  The Board recognizes the decision of the Court of Appeals for Veterans Claims (Court) in McClain v. Nicholson, 21 Vet. App. 319 (2007)(holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative).  However, in this case there is no current diagnosis of a left knee disability at any time during the pendency of this claim, which dated to June 2005.

The Board has also taken into consideration the July 2004 SSA decision awarding disability benefits based on a primary diagnosis of "degenerative arthritis of the bilateral knees."  However, this determination predates the claim and cannot be considered evidence of a current disability.  See McClain, supra.  In any event, the decision appears to be based upon recent VA outpatient records which are negative for a left knee diagnosis and a March 2004 SSA examination report diagnosing "leg pain," so the notation of left knee arthritis in the award letter is lacking in probative value.  

Additionally, the Board acknowledges the Veteran's contention that he does, in fact, have a current left knee disability, as well as the testimony from the Veteran and his spouse that he has had longstanding left knee pain since service.  However, while the Veteran and his spouse are competent to report that the Veteran experiences left knee pain, they lack the specialized expertise that is necessary to diagnose an actual orthopedic disability.  The findings of the VA examiner, who conducted a thorough examination of the Veteran's left knee but found no evidence of a current disability, are more probative than the assertions of the Veteran and his spouse to the contrary. 

In sum, although the Veteran has experienced left knee pain, he has been consistently found to have no left knee disability.  The Court has specifically disallowed service connection where there is no present disability: "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, absent a currently diagnosed left knee disability, the January 2010 VA examiner's ultimate conclusion relating the Veteran's left knee pain to service cannot allow for the award of service connection.

Thus, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, service connection for left knee disability on a direct and secondary basis must be denied.


ORDER

Service connection for a left knee disability, including as secondary to a right knee disability, is denied.


REMAND

In December 2009, the Board remanded the claim of entitlement to service connection for idiopathic peripheral neuropathy of the bilateral lower extremities for the purpose of ascertaining the etiology of the Veteran's current disability.

In January 2010, the Veteran underwent VA examination.  Based upon the examination of the Veteran and a review of his claims folder, the examiner opined that the current peripheral neuropathy was less likely as not caused by the Veteran's military service, to include presumed herbicide exposure therein.  The examiner reasoned that the Veteran's service treatment records were silent as to peripheral neuropathy, and his separation examination did not demonstrate any neurological conditions.  In rejecting an etiological relationship to conceded herbicide exposure, the examiner stated that the onset of neuropathy "has to be within one year of exposure to the toxin."  However, this requirement is only for presumptive service connection based on herbicide exposure.  Service connection may still be warranted for peripheral neuropathy on a direct basis under 38 C.F.R. § 3.303(d), regardless of when neuropathy was first diagnosed.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The rationale provided by the examiner is inadequate, in that the examiner did not address the Veteran's entitlement to direct service connection based on conceded herbicide exposure, thereby rendering the examination as a whole inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr, supra.  Because the January 2010 report of examination is inadequate for rating purposes, a remand for an additional opinion is required.  Id.

Accordingly, this remaining issue is REMANDED for the following actions:

1.  Forward the claims folder to the same examiner who conducted the January 2010 examination (or another qualified examiner, if that same examiner is not available), for clarification of opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy is related to active service, to include presumed herbicide exposure therein.  The examiner is advised that for the purpose of providing this medical opinion, neuropathy does not have to develop within one year of herbicide exposure in order to warrant service connection on a direct basis.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The claims folder must be made available to the examiner for review, and the report of examination must note that review.  A complete rationale, with citation to relevant medical findings, must be provided.

2.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


